Cole, J.
The demurrer was properly overruled. The grounds of the demurrer are here argued collectively. Perhaps we cannot more succinctly or satisfactorily dispose of the numer*180ous questions made by it, than by stating, that it appears to us to show a crime possible to be committed by a constable whose official character is stated, together with the facts constituting a single offense, and is therefore sufficient. A little more in detail we may state, that the bill of rights, sec. 11, of our constitution, which declares that “ no person shall be held to answer for any higher criminal offense unless on presentment or indictment by a grand jury * * * ” does not limit the power of our legislature to prescribe the forms and constituent elements of an indictment; and although an indictment may not conform in every particular to the requirements of the common law, yet it may be good and sufficient under our statute and the constitution. Although a constable is to be considered as a county officer under the provisions of a certain act (Rev., § 478 of act approved March 23, 1858), yet he is a township officer and is so classed in the statutes (Rev., ch. 30; see §§451-2.)
The verdict finds a sufficient support upon the whole evidence ; although, in view of the rule that a reasonable doubt as to guilt justifies an acquittal, we should have been quite as well satisfied with that result.
The instructions of the court were as liberal to defendant as the law would justify. Those asked by the defendant, and not given, were in effect given, and in language quite as favorable to the defendant, in the instructions given by the court. It is not necessary to copy them herein, simply to illustrate the fact, which is very manifest upon the reading.
No abuse of discretion is shown, in overruling the motion for a change of venue. The State v. Hutchinson, 27 Iowa, 212, and cases there cited.
Affirmed.